J-A25009-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 FREDERICK MUTUAL INSURANCE               :   IN THE SUPERIOR COURT OF
 COMPANY                                  :        PENNSYLVANIA
                                          :
                                          :
              v.                          :
                                          :
                                          :
 DN CONSTRUCTION, LLC, DN                 :
 CONSTRUCTION COMPANY, LLC,               :   No. 1362 EDA 2018
 ORALIA MARIBEL MARTINEZ,                 :
 INDIVIDUALLY, AND AS                     :
 ADMINISTRATOR AD                         :
 PROSEQUENDUM OF THE ESTATE OF            :
 LUIS ARMANDO JIMENEZ MATUTE,             :
 DECEASED AND BAYRON EMANUEL              :
 JIMENEZ MARTINEZ                         :
                                          :
                                          :
 APPEAL OF: DN CONSTRUCTION,              :
 LLC & DN CONSTRUCTION                    :
 COMPANY, LLC                             :

                Appeal from the Order Entered April 2, 2018
    In the Court of Common Pleas of Philadelphia County Civil Division at
                      No(s): 3465 August Term, 2017


BEFORE: PANELLA, J., DUBOW, J., and KUNSELMAN, J.

JUDGMENT ORDER BY DUBOW, J.:                      FILED OCTOBER 03, 2018

      DN Construction, LLC and DN Construction Company, LLC (collectively,

“Appellant”) appeal from the Court of Common Pleas of Philadelphia County’s

Order dated April 2, 2018. Because Appellant has taken this appeal from a

non-reviewable interlocutory order, we quash.

      Given our disposition, we provide only the following relevant facts and

procedural history. Underlying this action is a personal injury action stemming
J-A25009-18



from a January 21, 2015 construction site accident in Philadelphia where

construction worker, Luis Armando Jimenez Matute, died after a fall. In March

2016, Mr. Matute’s family filed a complaint alleging negligence, inter alia,

naming many defendants, including Appellant and Frederick Mutual Insurance

Company (“Appellee”).           Appellant was the general contractor at the

construction site.       By agreement with Appellant, Reobote was one of

Appellant’s subcontractors.         Appellee insured Reobote via the “Reobote

Policy.”

       The “Contractor Agreement”1 between Appellant and Reobote mandates

that Reobote maintain “such insurance as will protect [Reobote] and

[Appellant] from claims for loss or injury which might arise out of or result

from [Reobote’s] operations under this project, whether such operations be

by [Reobote] or by a subcontractor or its subcontractors.” Agreement, dated

1/16/2015, Art. 7. The Agreement also requires Reobote to file a Certificate

of Insurance with the City of Philadelphia in which Appellant is named as an

additional insured. See id. The Certificate of Insurance filed by Reobote with

the City, however, lists Appellant as a “certificate holder” only, and not as an

“additional insured.”

       The Reobote Insurance Policy, issued by Appellee, contains two

endorsements: Endorsement AP-FM 0010 PA provides excess coverage to a

party who is “named as an additional insured by any endorsement;” and the
____________________________________________


1The “Contractor” in the Agreement is Reobote; the Owner is Appellant DN
Construction. See Agreement at 1.

                                           -2-
J-A25009-18



second, entitled “Additional Insured – Owners, Lessees, or Contractors –

Automatic Status AP 0337 10 05,” amends the definition of “insured” to

include “as an additional insured, any [] organization for whom ‘you’ are

performing operations when ‘you’ and such [] organization have agreed in

writing… that such [] organization be added to ‘your’ policy as an additional

insured.” See Declaratory Judgment Complaint at ¶¶ 22, 24, Exhibit F.

      Appellee   subsequently    filed    a    two-count   Declaratory   Judgment

Complaint against Appellant seeking a declaration that (1) Appellee has no

duty to defend or indemnify Appellant because Appellant does not qualify as

an additional insured under the Reobote Policy; and (2) alternatively, if the

Court finds that Appellant is an additional insured, the coverage extended to

Appellant is limited by the application of the policy’s specific exclusions, i.e.,

(a) excess coverage over all other insurance coverages naming Appellant as

an insured; (b) no coverage if the construction worker is deemed to be an

employee of Appellant; (c) no coverage pursuant to any cross-claims filed

against Appellant; and (d) no coverage for any punitive damages. Appellee

thereafter filed a Motion for Judgment on the Pleadings.

      On April 2, 2018, the trial court issued the following Order: (1) any

coverage which may be owed by Appellee is excess coverage, and Appellee

has no obligation to defend and/or indemnify Appellant until all other available

insurance in exhausted; and (2) any coverage owed to Appellant is limited by

the punitive damages exclusions contained in the Reobote Policy. Trial Court

Order, dated 4/2/18. Appellant appealed to this Court.

                                         -3-
J-A25009-18



      Pennsylvania Rule of Appellate Procedure 341(a) provides that “an

appeal may be taken as of right from any final order[.]” Pa.R.A.P. 341(a). “A

final order is any order that[] disposes of all claims and of all parties.”

Pa.R.A.P. 341(b)(1).    Although, as Appellant notes, 42 Pa. C.S. § 7532

provides that a declaration has the effect of a final judgment, if the order in

question merely narrows the scope of the litigation and does not resolve the

entirety of the parties' eligibility for declaratory relief, then the order is

interlocutory   and     not    immediately      appealable.    Pennsylvania

Manufacturers’ Ass’n Ins. Co. v. Johnson Matthey, Inc., 188 A.3d 396,

400 (Pa. 2018). See also Modern Equipment Sales & Rental Co. v. Main

Street America Assur. Co., 106 A.3d 784, 788 (Pa. Super. 2014) (quashing

an appeal as interlocutory where the court provided only partial relief on

summary judgment in declaratory judgment action).

      Here, Appellee requested that the court determine whether Appellant is

an additional insured under Appellee’s policy and if so, whether Appellee’s

coverage is excess coverage over all other policies or whether any of the three

exclusions apply. The trial court found that Appellant is an additional insured

under Appellees’ policy and Appellee may have to provide excess coverage.

The trial court also determined that the punitive damages exclusion applied.

The trial court, however, did not address the other two exclusions. Since

Appellees requested that the trial court make a determination about three

exclusions and the trial court only made a determination about one of them,

the Order is interlocutory and non-reviewable. Thus, we quash the appeal.

                                     -4-
J-A25009-18



     Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/3/18




                          -5-